Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 1, 26, 31, 33-36 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2003/0232016) and in view of Mangat et al. (US 2010/0222673). 


3.	Addressing claim 1, Heinrich discloses a method of determining the location of a nerve or portion of a nerve of interest in a subject during a surgical operation, comprising:
a)  in surgical operation, administering to an organ or area of said subject innervated by said nerve or portion of a nerve of interest a dye which fluoresces at an emission wavelength when said dye is contacted with an excitation wavelength, whereby said dye is taken up by or proceeds along the path of said nerve (see [0010], [0026], claims 1 and 2);
b)    exposing said nerve or portion of nerve during said operation to illumination comprising said excitation wavelength, thereby causing said fluorescent dye in or along the nerve or portion thereof to fluoresce (see [0027] and [0029]); 
c)    detecting the fluorescence of said dye, thereby determining the location of said nerve or portion of nerve during said surgical operation (see claim 1 and [0032]).

In the same field of endeavor, which is using dye in surgery to identify/image nerve, Mangat explicitly discloses inject ICG dye between 1 hour and 30 hours before surgical operation (see [0021], [0027], [0067] and claims 5-6). Inject dye before or 

4.	Addressing claims 26, 31, 33-36 and 38-39, Heinrich discloses:
transecting said nerve during the surgical operation, creating two ends, and the detection of fluorescence of step (c) determine the location of the two ends (see claim 1 and [0032]; Heinrich discloses the nerve absorb dye and when radiate with light it showing fluorescence in the image which allow viewer to identify nerves and any portions and ends of nerves); 
wherein said nerve or said portion of said nerve is visualized on a image display, thereby permitting determination of the location of said nerve or portion of said nerve (see [0010]; identify by viewing/compare images);
wherein said dye is a dye which fluoresces when exposed to near infrared light (see Heinrich’s paragraph [0029-0030], Fast DilTM work with both visible and near infrared light; Mangat ICG worked with both visible and near infrared light);
wherein said dye is a tricarbocyanine dye or an analog thereof (see Mangat’s claims 5-6);
wherein the tricarbocyanine dye is indocyanine green (see Mangat’s claims 5-6);
wherein the subject is a human (see [0013]);
wherein said dye is administered between about 18 hours and about 24 hours before said surgical operation (see Mangat’s paragraph [0021], [0027] and [0067]);
wherein said dye is administered between about 6 hours and about 24 hours before said surgical operation (see Mangat’s paragraph [0021], [0027] and [0067]).


5.	Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2003/0232016), in view of Mangat et al. (US 2010/0222673) and further in view of Chan et al. (US 2005/0038471). 

6.	Addressing claim 27, Heinrich do not disclose determination of the location of the two ends is used to guide grafting of nerve tissue between the ends or to reconnect them. However, it would have been obvious to one of ordinary skill in the art to detect the fluorescently labeled nerve and its two ends to guide the grafting of nerve tissue to the respective ends or to reconnect the two ends. Chan discloses applying dye to the location of the two ends and used to guide grafting of nerve tissue between the ends or to reconnect them (see Figs. 30-31, [0232] and [0243-0246]). It would have been obvious to one of ordinary skill in the art at the time of the invention to label the two ends of nerve segment to used for guiding grafting of nerve tissue between the . 

7.	Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2003/0232016), in view of Mangat et al. (US 2010/0222673) and further in view of Steers et al. (US 2008/0194970). 

8.	Addressing claim 32, Heinrich does not explicitly discloses wherein said exposing of said nerve to excitation wavelength is by a laparoscopic instrument. In the same field of endeavor, which is using dye in surgery to identify tissue/nerve, Steers discloses wherein said exposing of said nerve to excitation wavelength is by a laparoscopic instrument (see [0058], visualize nerve with laparoscopic instrument is also exposing the nerve to excitation wavelength by a laparoscopic instrument; Steers also explicitly discloses injecting tracer/dye into penis between 1 hours to 30 hours (24 hours) prior to surgery (see [0010] and [0012]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expose of said nerve to excitation wavelength is by a laparoscopic instrument as taught by Steers because laparoscopic instrument is another instrument that allow user to radiate light to excite tissue and visualize tissue (see [0058]). 




Response to Arguments

Applicant’s arguments with respect to claims 1, 26-27, 31-36 and 38-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793